Title: To George Washington from Major General Horatio Gates, 21 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 21st Sepr 1778
          
          I have the Honor to acquaint Your Excellency that General Mac dougals Division arrived here Yesterday, and The whole Left Wing are now encamped upon a Height, to the East of this Town; about one Mile upon the road leading to Hartford; in my Judgement, exactly the position your Excellency recommended: I apprehend the Troops posted upon the Sound, and to the Southard of Danbury, are order’d to report all extraordinarys to me, in their way to your Excellency—I shall pay all possible regard to pasture and Forage; but wish, The principal Officers, in each of the public departments, were to take a View of the State of their Affairs here—I am Sir Your Excellencys most Obedient Humble Servant
          
            Horatio Gates
          
        